Citation Nr: 1633077	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for arthritis of neck and right wrist.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left ear disorder.

5.  Entitlement to service connection for a right ear disorder.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle sprain.

7.  Entitlement to a compensable disability rating for residuals of malaria.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to September 1971 and from January 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

In January 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2014, the Board remanded the Veteran's claims of entitlement to service connection for a heart disorder, arthritis of the neck and right wrist, a back disorder, and an ear disorder, as well as the claims of entitlement to increased disability ratings for a right ankle sprain and residuals of malaria for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in November 2015.  

The case has been returned to the Board for appellate consideration.

The Board notes that the Veteran's claim for an ear disorder was previously remanded to address whether the Veteran's old perforation of the left ear drum was etiologically related to his service.  However, at the April 2015 VA examination, the VA examiner noted the Veteran had a history of treatment for the right ear during his second period of service and that a 1986 evaluation showed scarring of the tympanic membrane and an air-bone gap of the right ear.  As such, the issues have been recharacterized on the cover page of this decision. 

The Board acknowledges that the Veteran has filed a notice of disagreement with a June 2015 rating decision that assigned an increased rating for the Veteran's PTSD.  A March 2016 letter from the RO to the Veteran indicates that the Agency of Original Jurisdiction is still taking action on this notice of disagreement.  Accordingly, the Board does not have jurisdiction over at this time.  

The issue of entitlement to service connection for a right ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a heart disorder that is presumed to be service connected in veterans exposed to Agent Orange; valvular heart disease was not manifest during service or within one year of separation.  A heart disorder is not attributable to service

2.  Arthritis of the neck and right wrist was not manifest during service or within one year of separation.  Arthritis of the neck and right wrist is not attributable to service

3.  A back disorder was not manifest during service or within one year of separation.  A back disorder is not attributable to service

4.  A left ear disorder was not manifest in service and is not attributable to service.

5.  Residuals of a right ankle sprain are manifested by pain on motion and no more than moderate limitation of motion.

6.  The Veteran does not have active malaria or any residuals affecting a body system.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Arthritis of the neck and right wrist was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A left ear disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).

6.  The criteria are not met for a compensable rating for residuals of malaria.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the undersigned VLJ, at the Veteran's January 2013 hearing, explained the concepts of service connection and increased disability ratings, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board notes that the Veteran had active service during a period of war.  Both of the Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman and that the Veteran was awarded the Combat Infantryman Badge.  Likewise, the Veteran's service personnel records reflect that he had service in Vietnam.  Thus, the evidence indicates that he engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  However, the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  To that limited extent, section 1154 is not applicable.

1.  Heart Disorder

The Veteran asserts that he has a heart disorder related to his service, including Agent Orange exposure during service in Vietnam.  The Veteran and his wife testified to symptoms related to chest pain and irregular heartbeat.  As previously noted, a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  However, based on the evidence of record, the Veteran's claim of service connection for a heart disorder must be denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a heart disorder during service.  Likewise, at his separation examination, physical evaluation of the heart, lungs, and chest was normal.  

Here, no coronary artery disease, including ischemic heart disease or valvular disease, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  Rather, at separation examinations in August 1971 and October 1974, his heart and vascular system were normal.  Moreover, an August 1981 VA examination report noted that a cardiovascular evaluation showed clear lungs, without evidence of enlargement of the heart; heart sounds were good and the Veteran's pulse was regular.  The report did not indicate that the Veteran related experiencing any problems with his heart.  

The Board acknowledges that VA treatment records reflect that the Veteran was treated for tightness in the chest and reported a history of multiple heart attacks.  However, the December 2011 and June 2015 VA examination reports do not reflect any diagnoses of coronary artery disease.  The June 2015 VA examiner noted that there was no evidence of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart disorders, or pericardial adhesions.  The VA examiner noted that an echocardiogram in April 2015 showed a diagnosis of mild left ventricular hypertrophy.   Nevertheless, the presumptions relating to herbicide exposure are limited to ischemic heart disease and do not extend to valvular disease.  The medical evidence of record does not show any treatment or history of coronary artery disease, including ischemic heart disease.   Additionally, the Board points out that the June 2015 VA examiner found that the Veteran does not have ischemic heart disease or coronary artery disease.  The Board also points out that the VA examiner found that the Veteran's left ventricular hypertrophy was unrelated to service; the VA examiner noted that the etiology was unknown, but that there was nothing in the record to reflect a relationship to ischemic heart disease or his military service.  As the Veteran does not have ischemic heart disease or coronary artery disease, his claim for service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of sections 3.303(b) and 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran's valvular heart disease is related to Agent Orange exposure in service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and at his August 1981 VA examination, as well as a more recent, December 2011 VA examination.  

The Board acknowledges that the Veteran is competent to report his experiences in service and to state that he experiences cardiovascular symptoms, but these statements must be weighed against the other evidence of record.  Nevertheless, the Board finds that the specific findings of the June 2015 VA examiner, indicating that the Veteran's mild left ventricular hypertrophy is not related to his service, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

The most probative and credible evidence establishes that the Veteran does not have coronary artery disease or ischemic heart disease.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that he has valvular disease, such was not manifest during service or within one year of separation.  Furthermore, the more probative and credible evidence establishes that the valvular disease is unrelated to service to include Agent Orange exposure.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

2.  Arthritis of the Neck and Right Wrist, Back Disorder, Left Ear Disorder

The Board acknowledges that the Veteran, in statements and at his hearing before the undersigned, asserted that he has arthritis of the neck and right wrist, a back disorder, and a left ear disorder related to injuries and events in service.  

Service treatment records reflect that the Veteran reported experiencing running ears and swollen and painful joints on his July 1971 Report of Medical History, but that he denied experiencing swollen and painful joints, ear trouble, recurrent back pain, arthritis, and broken bones at his January 1973 entrance examination for his second period of service.  Both the August 1971 and October 1974 separation examination reports reflect that physical evaluation of his upper and lower extremities, spine, neck, ears, eardrums, and musculoskeletal system was normal.  

After review of the evidence of record, the Board concludes that the criteria for the grant of service connection for arthritis of the neck and right wrist, a back disorder, and a left ear disorder are not met.  

Here, no arthritis of the back was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed arthritis of the neck and right wrist, a back disorder, and a left ear disorder during service or within one year of either period of service.  38 C.F.R. § 3.303(b).  The Board acknowledges that service treatment records reflect treatment for his right wrist and back pain, but reiterates that the Veteran denied any related complaints at separation and his physical examination at separation was normal.  Regarding the Veteran's complaint of swollen and painful joints in 1971, the Board points out that physical examination at the August 1971 separation examination was normal and that no such complaints were reported upon his subsequent entrance into service in 1973 or at his second separation from service in 1974.  These findings weigh heavily against a finding of continuity of symptomology since service.  

The weight of the evidence reflects that the Veteran's arthritis of the neck and right wrist, back disorder, and left ear disorder are not related to his active duty.  The Board notes that the June 2015 VA examiner found that the Veteran's arthritis of the neck and right wrist and back disorder are unrelated to the Veteran's service, including any event or injury therein; the April 2015 VA ear examiner also found that the Veteran's left ear disorder is unrelated to any event or injury during the Veteran's service.  To this point, the June 2015 VA examiner pointed out that the Veteran did not have any related complaints, treatment, or diagnoses with regard to his right wrist, neck, and back for approximately 20 years after service; with regard to the left ear disorder, the April 2015 VA examiner noted that the Veteran was not seen for his left ear until approximately 10 years after his service.  Moreover, the Veteran did not report any significant injuries to his neck and back in service or chronic complaints following his right wrist sprain; he reported acoustic trauma to the left ear while in Vietnam, but there were no related complaints in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his claimed arthritis of the neck and right wrist, back disorder, and left ear disorder.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinions provided in the April 2015 and June 2015 VA examination reports.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his arthritis of the neck and right wrist, a back disorder, and a left ear disorder.  

The Board acknowledges the Veteran's contentions that his current disorders are related to service.  However, the Board observes that the June 2015 VA examiner noted that because the Veteran's right wrist disorder was not diagnosed until 1995, his neck and back disorders were not diagnosed until 2007, and his left ear disorder was not diagnosed until 1986, it was unlikely that arthritis of the neck and right wrist, back disorder, and left ear disorder were related to his service; the June 2015 VA examiner explained that the Veteran's service treatment records did not reflect any treatment for injuries or trauma to the neck and back.  Likewise, other than the single incident of treatment for the right wrist in 1973, there was nothing in the record to suggest a more significant injury in light of the absence of recurrent complaints.  In addition, the April 2015 VA ear disorder examiner found that there was nothing related to the Veteran's left ear in service or for 10 years thereafter, and to find that the Veteran's left ear perforation was related to service would require speculation; speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The Board notes that the opinions of the April 2015 and June 2015 VA examiners are consistent with the medical evidence of record, to include the Veteran's separation examinations.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this regard, the Board points out that the opinions of the VA examiners were specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his claimed arthritis of the neck and right wrist, back disorder, and left ear disorder.  The Board observes that the Veteran did not make any association between his claimed arthritis of the neck and right wrist, back disorder, and left ear disorder and his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of arthritis of the neck and right wrist, back disorder, and left ear disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of a right ankle sprain and malaria have not materially changed and uniform evaluations are warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

1.  Residuals of a Right Ankle Sprain

The Veteran is currently rated as 10 percent disabling for his residuals of a right ankle sprain pursuant to the provisions of Diagnostic Code (DC) 5010-5271.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his left ankle.

The appropriate diagnostic code for limitation of motion of the ankle joint is Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's residuals of a right ankle sprain most closely approximates the criteria for the currently assigned 10 percent disability rating.  The current evaluation contemplates painful motion, without limitation of motion.  Significantly, the Veteran's June 2015 VA examination showed that the Veteran had dorsiflexion to 15 degrees and plantar flexion to 35 degrees; his ankle disability was described as productive of pain, and there was no ankylosis, Achilles tendonitis, or instability.  At the December 2011 VA examination, he had range of motion to 40 degrees in plantar flexion, with dorsiflexion to 15 degrees.  There was no instability, locking, or effusion; there was also no ankylosis and his gait was normal.   The residuals of a right ankle sprain are not productive of a deformity of the ankle joint. 

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, neither the June 2015 VA examiner nor the December 2011 VA examiner found that there was an increase in pain upon repetitive motion; both VA examiners found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Veteran reported at the December 2011 VA examination that flare-ups involving increased pain occur with increased activity or standing, but he did not report that the flare-ups resulted in any additional decrease in motion of the ankle.  More recently, the Veteran did not report experiencing flare-ups at his June 2015 VA examination.  Even with consideration of the reported flare-ups, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for residuals of a right ankle sprain.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, the Veteran's residuals of a right ankle sprain are not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule.  The June 2015 VA examination report demonstrates that the Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record, including the Veteran's lay statements, suggests that he has any of these diagnoses.  The evidence, to include the physical findings during each examination, establishes that he retains normal range of motion.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

2.  Residuals of Malaria

The Veteran is currently rated for his residuals of malaria under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system. 

The Veteran provided statements in support of his claim and testified during the Board videoconference hearing.  In particular, the Veteran testified that he was told that he had hepatitis B "automatically" due to his malaria and that he has liver and spleen problems due to malaria.  The Veteran is competent to provide statements of his symptoms that are observable to his senses, but he is not competent to diagnose malaria or determine which conditions are residuals of malaria as it is an infectious disease affecting complex systems of the body best understood by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran does not have active malaria to warrant a compensable rating under Diagnostic Code 6304.  The Veteran reported that he contracted malaria while in Vietnam in 1969.  The available service treatment records show that testing in 1971 for malaria was repeatedly negative, with no indication of active malaria.  According to the June 2015 VA examination report, in 2008, the Veteran was tested for malaria and found not to have the active disease.   The Veteran reported that he experiences chills and sweating 2-3 times per year, lasting 2-3 days, due to his malaria.  Upon evaluation, the VA examiner found that the Veteran did not have any residuals attributable to malaria and that prior blood tests did not show any malarial forms.  At his December 2011 VA examination, the VA examiner tested the Veteran and concluded that he does not currently have malaria.  According to the VA examiner, the malaria was inactive, as blood samples were negative and there was no current diagnosis of record.  The VA examiner also found that there was no evidence of any active diseases attributable to malaria.  The Veteran also does not contend that he still has active malaria.  As such, he cannot be awarded a compensable rating under Diagnostic Code 6304.

The Veteran's reported symptoms of fever and chills, with shaking and excessive sweating, are not residuals of the malaria he contracted during service and thus, cannot be assigned a compensable rating on that basis.  As noted in the 2011 examination report, while the reported that he was treated in 2009 for what he thought was a malaria attack, blood work obtained at the time revealed that his symptoms were not consistent with malaria.  

To the extent that the Veteran reports liver and spleen problems, the Board observes that there are no related diagnoses of record.  The Veteran asserts that many of these conditions have been present since he contracted malaria, and he believes they are residual effects.  However, as discussed above, the Veteran does not have the medical expertise to determine the cause of these conditions. 

While the Board takes note of the Veteran's reports that these conditions have persisted since he contracted malaria, his statements are outweighed by the competent medical opinions given by the December 2011 and June 2015 VA examiners that the Veteran has no current residuals related to malaria.  Further, there is no other evidence, medical or otherwise, to suggest that the above enumerated conditions are residuals of malaria the Veteran contracted in 1969.  Based on the evidence, these conditions are not residuals of malaria and cannot be assigned a compensable rating under a separate diagnostic code on that basis.

3.   Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of a right ankle sprain and residuals of malaria e are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of right ankle pain, which was clearly contemplated in the currently assigned disability evaluation.  He also complained of fevers and chills related to his malaria, but as discussed, these are not residuals of malaria.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for arthritis of the neck and right wrist is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left ear disorder is denied.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right ankle sprain is denied.

Entitlement to a compensable disability evaluation for residuals of malaria is denied.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a right ear disorder.

In April 2015, the Veteran underwent a VA examination for his ears.  The VA examiner noted the Veteran had a history of treatment for the right ear in 1973, during his second period of service; according to the VA examination report, service treatment records from June 1973 showed the Veteran complained of a right earache and that evaluations showed badly scarred ear drums, old perforations, and possible serous otitis media.  The VA examiner also noted that a 1986 evaluation showed scarring of the tympanic membrane and an air-bone gap of the right ear reconstruction of the left ear drum.  However, the VA examiner did not make any findings as to whether the Veteran has a current right ear disorder and whether it is related to his right ear treatment during service or any noise exposure during service.  As such, a new opinion is necessary.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of a right ear disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim for service connection of a right ear disorder.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ear disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right ear disorder is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for service connection should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


